Citation Nr: 1023514	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  06-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

2.  Entitlement to service connection for hyperlipidemia 
(claimed as high cholesterol)

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus type II.

4.  Entitlement to a rating in excess of 30 percent for 
diabetic nephropathy.

5.  Entitlement to an initial compensable rating for 
peripheral vascular disease, right lower extremity.

6.  Entitlement to an initial compensable rating for 
peripheral vascular disease, right lower extremity.

7.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The record reflects the Veteran was scheduled for a hearing 
before personnel at the RO in August 2006 regarding this 
appeal.  However, he failed to report for this hearing.  
Accordingly, his hearing request is deemed withdrawn.

For the reasons addressed in the REMAND portion of the 
decision below, the Board finds that further development is 
required for the diabetic nephropathy, peripheral vascular, 
and TDIU claims.  Accordingly, these claims are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  The competent medical evidence does not reflect the 
Veteran currently has an acquired psychiatric disorder, to 
include depression.

3.  Hyperlipidemia is a laboratory finding not a disability, 
and is not associated with any current disability for which 
service connection has not already been established.

4.  The Veteran's service-connected diabetes mellitus type II 
requires insulin and restricted diet; but is not manifested 
by regulation of activities.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for an acquired 
psychiatric disorder, to include depression.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  Service connection is not warranted for hyperlipidemia.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009); 61 Fed. Reg. 
20,440 (May 7, 1996).

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Initially the Board notes that, for the reasons detailed 
below, the Veteran's hyperlipidemia is not a disability 
subject to service connection and, as such, the claim must be 
denied as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 
2004) VA's Office of General Counsel held that the VCAA does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

Regarding the other appellate claims, the Board observes that 
the Veteran was sent VCAA-compliant notification via letters 
dated in April 2005, June 2005, and March 2006.  Taken 
together, these letters informed the Veteran of what was 
necessary to substantiate his current appellate claims, what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the Veteran 
to advise VA of or to submit any evidence in his possession 
that was relevant to the case.  As such, this correspondence 
fully complied with the notice requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the March 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the holding in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Moreover, he has not identified any 
deficiency with respect to the notification he has received 
in this case.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied regarding the claims adjudicated by this decision.  
The Veteran's service treatment records are on file, as are 
various post-service medical records.  Further, the Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, and nothing indicates he has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  As detailed in the 
Introduction, the Veteran's hearing request is deemed 
withdrawn.  Moreover, he was accorded VA medical examinations 
regarding this case in June 2005, August 2005, and September 
2005.  For the reasons detailed below, the Board finds that 
the Veteran does not currently have an acquired psychiatric 
disorder.  Therefore, no etiological opinion is required with 
respect to this claimed disability.  In regard to the 
diabetes mellitus claim, the June 2005 VA examination 
contains findings as to the symptomatology of this disability 
that are consistent with the treatment records on file as 
well as the relevant VA rating criteria.  No inaccuracies or 
prejudice has been demonstrated regarding these examinations, 
nor has the Veteran indicated his diabetes mellitus has 
increased in severity since the last VA examination.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of the issues adjudicated by this 
decision.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in regard to his acne 
claim.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

Legal criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).






Analysis - Acquired psychiatric disorder

In this case, a thorough review of the competent medical 
evidence on file does not show the Veteran has been diagnosed 
with an acquired psychiatric disorder, to include depression, 
at any time during the pendency of this case.  For example, 
his psychiatric condition was clinically evaluated as normal 
on his August 1966 separation examination.  Moreover, on the 
concurrent Report of Medical History, he indicated he had not 
experienced depression or excessive worry, nor nervous 
trouble of any sort.  Multiple outpatient treatment records 
reflect his neuropsychiatry evaluations were consistently 
found to be negative for any such impairment.  Finally, a 
September 2005 VA mental disorders examination concluded that 
he had no gross psychiatric disorder.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board acknowledges the Court held in McClain v. 
Nicholson, 21 Vet. App. 319 (2007), that the requirement of a 
current disability is satisfied when the claimant had a 
disability at the time a claim for VA disability compensation 
was filed, or during the pendency of that claim, and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  However, in this case, there is no indication in 
any of the post-service medical records that the Veteran has 
actually been diagnosed with an acquired psychiatric disorder 
at any time during the pendency of this case.

For these reasons, the Board has concludes that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for an acquired psychiatric disorder, 
to include depression.  As the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to this claim must be denied.

Analysis - Hyperlipidemia

The Board acknowledges that there is no dispute the competent 
medical evidence confirms the Veteran has hyperlipidemia.  
Nevertheless, elevated cholesterol level represents a 
laboratory finding and not a disability for VA purposes.  In 
language provided in the Federal Register, VA noted that 
while veterans were "receiving diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol. . . . The 
diagnoses listed are actually laboratory test results, and 
are not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities for the rating schedule 
to address."  See Schedule for Rating Disabilities; Endocrine 
System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996).  It is also pertinent to note that the term 
"disability," as used for VA purposes, refers to a condition 
resulting in an impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is 
no indication that the Veteran's hyperlipidemia is manifested 
by any such impairment; the record does not reflect his 
hyperlipidemia is associated with any current disability for 
which service connection has not already been established.  
Consequently, the Board concludes the Veteran's claim of 
service connection for hyperlipidemia must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(when the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).

II.  Increased Ratings

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).




Analysis - Diabetes mellitus

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 
percent rating is warranted when diabetes mellitus is 
manageable by restricted diet only.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or: oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted where there is a 
requirement for insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted where there is 
a requirement for insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is 
a requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The Veteran essentially contends that a higher rating is 
warranted for his service-connected diabetes mellitus type II 
because he now requires insulin.  Further, the record 
reflects that he previously required only oral hypoglycemic 
agent for treatment, and that the record confirms it now 
requires insulin.  A restricted diet is also required.  
However, the June 2005 VA diabetes examination specifically 
found that there was no restriction of his activities due to 
diabetes, nor is such impairment otherwise indicated by the 
record.  As such, the impairment attributable to his diabetes 
is adequately reflected by the current 20 percent rating, and 
he does not meet or nearly approximate the criteria for the 
next higher rating of 40 percent under Diagnostic Code 7913.  
Moreover, the June 2005 VA examination found that the Veteran 
never had ketoacidosis or hypoglycemic reactions, nor 
hospitalizations as a result thereof.  He also had no history 
of significant weight change; he was found to have stable 
weight.  Simply put, his symptomatology is not manifested by 
criteria which warrants a rating in excess of 20 percent 
under Diagnostic Code 7913.

Other considerations

In making the above determination, the Board notes that it 
considered whether staged ratings under Hart, supra, were 
appropriate.  However, as detailed above above, the 
symptomatology of the Veteran's service-connected diabetes 
mellitus appears to have been stable throughout pendency of 
this case; there were no distinctive period(s) where either 
disability satisfied the criteria for a rating in excess of 
what is currently in effect.

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Here, it does not appear that the RO has evaluated whether 
the Veteran is entitled to extraschedular ratings, and the 
Veteran has not raised the matter himself.  The Board 
therefore is without authority to consider the matter of 
extraschedular ratings.  The Veteran is free to raise this as 
a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a TDIU is part of an increased rating claim when such 
claim is raised by the record.  The Court further held that 
when evidence of unemployability is submitted at the same 
time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, however, the 
Veteran has perfected an appeal as to whether a TDIU is 
warranted due to all of his service-connected disabilities, 
not just his diabetes mellitus.  For the reasons addressed in 
the REMAND portion of the decision below, the Board finds 
that further development is required prior to adjudication of 
this claim.  Accordingly, no further discussion of TDIU is 
warranted at this time.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression is denied.

Entitlement to service connection for hyperlipidemia (claimed 
as high cholesterol) is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus type II is denied.


REMAND

The Board acknowledges that the VA medical examinations 
conducted in August 2005 included findings regarding both the 
Veteran's diabetic nephropathy, as well as the peripheral 
vascular disease of the bilateral lower extremities.  
However, as detailed below, these examinations do not contain 
sufficient findings for the Board to adequately evaluated 
whether higher ratings are warranted for these service-
connected disabilities.

The Veteran's service-connected diabetic nephropathy is 
evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7541, 
which provides that renal involvement in diabetes mellitus is 
rated as renal dysfunction.

Renal dysfunction as set forth at 38 C.F.R. § 4.115a is rated 
as follows:

A noncompensable rating is assigned where there is albumin 
and casts with history of acute nephritis; or, hypertension 
due to renal dysfunction that is noncompensable under 
Diagnostic Code 7101.  A 30 percent rating is assigned when 
there is constant or recurring albumin with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  A 60 percent rating is warranted when 
there is constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with BUN 40 
to 80 mg %; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent rating 
requires regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80 mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  

Under Diagnostic Code 7101, a rating of 10 percent is 
warranted for hypertensive vascular disease where the 
diastolic pressure is predominantly 100 or more; or systolic 
pressure is predominantly 160 or more; or when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104.

In this case, the June 2005 VA diabetes examination noted 
that the diabetic nephropathy was manifested by hypertension 
and microalbuminuria.  However, it is not clear whether this 
is the type of constant albuminuria contemplated by the 
criteria for the next higher rating of 60 percent.  This 
deficiency is of particular significance given that the 
subsequent August 2005 VA general medical examination found 
mild edema of the left leg to the knee, more marked in the 
ankle.  It is also not clear from this evidence whether such 
edema is due to the service-connected diabetic nephropathy.  
Due to these deficiencies, it is not clear whether a higher 
rating is warranted under Diagnostic Code 7541.

Similarly, the Veteran's service-connected peripheral 
vascular disease, bilateral lower extremities, is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7114, which provides 
that a claudication on walking more than 100 yards, and; 
diminished peripheral pulses or ankle/brachia index of 0.9 or 
less warrant a 20 percent rating.  Claudication on walking 
between 25 and 100 yards on a level grade at 2 miles per 
hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less 
warrant a 40 percent rating.  A 60 percent rating requires 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  A 100 
percent rating is warranted for ischemic limb pain at rest, 
and; either deep ischemic ulcers or ankle/brachial index of 
0.4 or less. 

In this case, the instructions for the August 2005 VA 
arteries, veins, and miscellaneous examination, included that 
the examiner comment on if the lower extremities were 
affected, to include whether there was claudication, and, if 
so, after how many yards of walking on level ground at 2 
miles per hour did it develop.  However, no response to these 
instructions appear on this examination report, nor is such a 
finding included in the other evidence of record.  Without 
such a finding, the Board cannot determine whether a 
compensable rating is warranted under Diagnostic Code 7114.

In view of the foregoing, the Board must find that the VA 
examinations accorded to the Veteran are not adequate for 
resolution of his diabetic nephropathy and peripheral 
vascular disease claims.  Therefore, the Board concludes that 
these claims must be remanded for new examinations which do 
contain the requisite information.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board notes that resolution of the diabetic nephropathy 
and peripheral vascular disease claims may affect whether the 
Veteran is entitled to a TDIU.  As such, these claims are 
inextricably intertwined.  Therefore, the Board will defer 
adjudication of the TDIU claim until following this 
development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his service-connected diabetic 
nephropathy and peripheral vascular 
disease since April 2006.  After securing 
any necessary release, the AMC/RO should 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded new 
examinations to evaluate the current 
nature and severity of his service-
connected diabetic nephropathy and 
peripheral vascular disease, bilateral 
lower extremities.  The claims folder 
should be made available to the examiner 
for review before the examination.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report(s) 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The AMC/RO's decision should 
reflect consideration of whether a TDIU 
is warranted in light of the additional 
evidence.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the May 2006 SOC, and provides an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


